Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on April 14, 2021.  The Examiner acknowledges the following:
3.	 Claims 1 – 18 were filed.
4.	The drawings filed on 04/14/2021 are accepted by the Examiner.
5.	 Current claims 1 – 18 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 04/14/2021 is acknowledged.

Priority
7.	 Priority data is based on a Korean application KR-10-2020-0101719, with priority date as 08/13/2020. Certified copies were filed to the office on 05/20/2021.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Jiaju Ma et al., US 2021/0151485 A1, hereinafter Ma” (Note: the priority of this art is 11/20/2019 as for its provisional application 62/938203 and therefore, filed prior to the instant application) in view of “Nobuhito Nagura, US 5,965,928 A, hereinafter Nagura”. Note: Nagura art was cited in the IDS. 


Regarding Claim 1:
	Ma teaches a scalable-pixel-size image sensor, including an integrated-circuit pixel comprising: a plurality of photodetection elements; a plurality of readout circuits each having: a floating diffusion node; a first transfer gate coupled between the floating diffusion node and one of the photodetection elements; and an amplifier transistor having a gate terminal coupled to the floating diffusion node; a shared reset node; a reset transistor coupled between the shared reset node and a reset-voltage supply; and a plurality of binning transistors each coupled between the shared reset node and the floating diffusion node of a respective one of the readout circuits. As for claim 1, Ma teaches,
	An image sensing (Fig. 1, image sensor 100. See [0024]) device comprising: a pixel array (Fig. 1, array 101. See [0024]) including a plurality of unit pixel blocks (Fig 1, layout at lower part of the drawing, shows a plurality of pixel clusters or pixel blocks, each of them with a plurality of pixels. It includes pixel units or unit pixel blocks 120 with 4 clusters 115 each. See [0024]) each including a plurality of unit image sensing pixels arranged in the pixel array and structured to convert light into photocharges, wherein each of the unit pixel blocks includes (See Fig 1, lower part of the drawing and [0024]): a first sub-pixel block including a first floating diffusion region structured to hold the photocharges and a plurality of unit image sensing pixels sharing the first floating diffusion region (Fig 1, lower part of drawing shows pixel clusters 115 and also see the details in the right side of the drawing, wherein the photoconversion units SW1, Sw2, Sw3 and SW4 share a first floating diffusion region FD1. See [0024; 0025; 0026]); and a conversion gain capacitor arranged adjacent to one side of the first sub-pixel block (Fig. 1, bottom part of drawing on the left shows a dual conversion DCG unit 129 also shown on the right side of the drawing and which is adjacent to one side of the first cluster (See [0029; 0030]), which is coupled to a capacity element 127. See [0029; 0030]), and structured to include an impurity region coupled to an input node that receives a conversion gain signal, and a gate structured to surround the impurity region and coupled to the first floating diffusion region to change a gain of the first floating diffusion region in response to a change in the conversion gain signal (Fig. 1, shows the dual conversion gain or dual dynamic gain connected to the first floating diffusion FD1 and to a capacitive element, which allows for multiple conversion gains. See [0029; 0030]).
	Even though, Ma teaches most of the limitations of claim 1, it does not give the details of the DCG structure and which in the same field of endeavor is taught by Nagura. Nagura teaches a semiconductor device with MOS capacitor and fabrication method. As for the structure, Figs 2, 3 and 4 show a semiconductor device, a patterned field oxide layer 6 formed on a main surface of a p-type single-crystal silicon substrate 1 with a rectangular/square plan shape active area 7, which includes p- doped region 18, a p+ doped region 24 that has a dopant concentration higher than the substrate 1 and a n- type diffusion region 17 and  the n+ type diffusion region 23, well region in a substrate p region 1. The periphery of the well 4 is located under the field oxide layer 6 (See col. 6, lines 2 – 67).
	Therefore, it would have been obvious to the one with ordinary skills to modify Ma conversion gain  element DCG by using the structure provide by Nagura at the time of the invention, since Nagura provides the details of the DCG structure that are missing in the Ma dual conversion gain or dual dynamic conversion by including an active/impurity region 7 with a rectangular shape at the center of it and a surrounding portion or  well 4 combined with field-oxide layer 6 with electrode 9 for the electrical connection. That would provide the advantage that the voltage dependence of the capacitance is symmetric to the applied voltage occurs (See Nagura, col. 4, lines 6 – 8).

Regarding Claim 2:
The rejection of claim 1 is incorporated herein. Nagura teaches in Figs 2, 3 and 4 the rectangular/square shape of the active area 7 and the shape of the electrode 9 and field oxide layer 6. See col. 6, lines 2 – 20.

Regarding Claim 3:
The rejection of claim 1 is incorporated herein. As for claim 3 limitations, Ma teaches “wherein each of the unit pixel blocks further includes: a second sub-pixel block configured to include a second floating diffusion region structured to hold the photocharges (Ma Fig 1, right side shows a second pixel cluster (top right) with a plurality of photoconversion units Sw5, SW6, SW7 and SW8 sharing a second floating diffusion FD2 and coupled to the first floating diffusion region (Fig 1, right side shows the floating diffusion FD2  See [0024]) , and a plurality of unit image sensing pixels sharing the second floating diffusion region (Fig, top right side shows a plurality of image pixels sharing a common floating diffusion FD2)”.

Regarding Claims 4, 5 and 6:
The rejection of claims 1 and 3 is incorporated herein. As for claim 4 “wherein: the conversion gain capacitor is disposed between the first sub-pixel block and the second sub-pixel block” (Ma, Fig 1, top right side, shows the dual conversion gain (See [0029; 0030]) unit DCG 127 positioned between the first and the second pixel cluster. See [0030]).
As for claim 5, Ma teaches “wherein each of the unit pixel blocks further includes: a reset transistor configured to initialize the first and second floating diffusion regions based on a reset signal (Ma, Fig 1, top right side shoes the first and second pixel clusters include a common reset RST 125 configured to initializing FD1 and FD2 via a reset node 120. See [0024; 0029])”.
As for claim 6, Ma teaches “wherein: the reset transistor is disposed adjacent to the conversion gain capacitor and between the first sub-pixel block and the second sub-pixel block (Ma, Fig 1 top right side, shows a reset transistor RST 125 positioned close the DCG 129 and between the first and second pixel clusters. See [0024; 0029])”.
Regarding Claim 9 and 10:
	The rejection of claim 1 is incorporated herein. As for claim 9, Ma teaches “wherein each of the unit image sensing pixels includes: a photoelectric conversion element configured to generate photocharges by converting incident light (Ma, Fig 1, top right side, shows first pixel cluster with a plurality of photodiode elements each of them with a transfer transistor. See [0024]); and a transfer transistor configured to transmit the photocharges generated by the photoelectric conversion element (Ma, Fig 1, top right side shows photodiode SW1, has transfer transistor TG1, SW2 has TG2, SW3 has TG3 and SW4 has TG4. See [0024]) to the first floating diffusion region based on a transmission signal” (Ma, Fig 1, top right side shows the transfer transistors TG1, TG2, TG3 and TG4 coupled to the first floating diffusion FD1 and transferring respectively the charges generated by each photodiodes SW1, SW2, SW3 and SW4 to FD1, which us shared among the 4 (four) photodiodes. See [0024; 0026]).
	As for claim 10, Fig 1, bottom left drawing, it is understood that each pixel cluster with its imaging pixels and photodiodes and surrounding a floating diffusion region FD1, FD2, FD3 and FD4 are separated by a certain/predetermined distance, since nothing in Ma discloses that each of them overlap each other.
Regarding Claim 11:
	The rejection of claim 1 is incorporated herein. Ma combined with Nagura teach claim 1. As for claim 11, Ma teaches
	An image sensing device (Fig. 1, image sensor 100. See [0024]) device comprising: a pixel array (Fig. 1, array 101. See [0024]) comprising: at least one photoelectric conversion element configured to generate photocharges by converting incident light (Fig 1, shows a layout at lower part of the drawing, shows a plurality of at least a pixel cluster, each of them with at least a photodiode. See [0024]); a floating diffusion region configured to store the photocharges generated by the at least one photoelectric conversion element (Fig 1, left lower part of drawing shows each pixel has a photodiode and also see the details in the right side of the drawing, wherein the at least one photodiode element is coupled to a shared floating diffusion region FD 1. See [0024; 0025; 0026]); at least one transfer transistor configured to transfer the photocharges to the floating diffusion region based on a transmission signal (Ma, Fig 1, top right side shows that ate least one photodiode as for example SW1, has transfer transistor TG1 which is coupled to the floating diffusion FD1 and it is configured to transfer/transmit the charges generated by photodiode SW1 to FD1. See [0024]); and a conversion gain capacitor (Fig. 1, bottom part of drawing on the left shows a dual conversion DCG unit 129 also shown on the right side of the drawing and which is adjacent to one side of the first cluster (See [0029; 0030]), which is coupled to a capacity element 127. See [0029; 0030]), coupled to the floating diffusion region to adjust capacitance associated with the floating diffusion region based on a conversion gain signal to switch between different conversion gain values (Fig. 1, shows the dual conversion gain or dual dynamic gain connected to the first floating diffusion FD1 and to a capacitive element, which allows for multiple conversion gains. See [0029; 0030]), 
	Even though, Ma teaches most of the limitations of claim 1, it does not give the details of the DCG structure and which in the same field of endeavor is taught by Nagura. As for “wherein the conversion gain capacitor includes: an impurity region configured to receive the conversion gain signal; and a gate structured to surround the impurity region and coupled to the floating diffusion region”, Nagura teaches a semiconductor device with MOS capacitor and fabrication method. As for the structure, Figs 2, 3 and 4 show a semiconductor device, a patterned field oxide layer 6 formed on a main surface of a p-type single-crystal silicon substrate 1 with a rectangular/square plan shape active area 7, which includes p- doped region 18, a p+ doped region 24 that has a dopant concentration higher than the substrate 1 and a n- type diffusion region 17 and  the n+ type diffusion region 23, well region in a substrate p region 1. The periphery of the well 4 is located under the field oxide layer 6 (See col. 6, lines 2 – 67).
Therefore, it would have been obvious to the one with ordinary skills to modify Ma conversion gain  element DCG by using the structure provide by Nagura at the time of the invention, since Nagura provides the details of the DCG structure that are missing in the Ma dual conversion gain or dual dynamic conversion by including an active/impurity region 7 with a rectangular shape at the center of it and a surrounding portion or  well 4 combined with field-oxide layer 6 with electrode 9 for the electrical connection. That would provide the advantage that the voltage dependence of the capacitance is symmetric to the applied voltage occurs (See Nagura, col. 4, lines 6 – 8).

Regarding Claim 12:
The rejection of claims 1, 2 and 11 is incorporated herein. Claim 12 includes the same limitations as claim 2 but as applied to claim 12 instead. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding Claims 13, 14, 15 and 16:
The rejection of claim 11 is incorporated herein. As for claim 13, Ma teaches “wherein the at least one transfer transistor includes: a plurality of transfer transistors arranged to be mapped to at least one photoelectric conversion element to transfer photocharges (Ma, Fig 1 shows a plurality of transfer transistors TG1 for photodiode SW1; TG2 for SW2, TG3 for SW3 and TG4 for SW4 that transfer the charges generated by each respective photodiode into the floating diffusion FD1. See [0024]) generated by a corresponding photoelectric conversion element to the floating diffusion region” (Ma, Fig 1; [0024]).
As for claim 14, Ma teaches “wherein the at least one transfer transistor includes: a plurality of transfer transistors spaced apart from each other by a predetermined distance and arranged to surround the floating diffusion region” (Ma, Fig 1shows a plurality of transfer transistors TG1 for photodiode SW1; TG2 for SW2, TG3 for SW3 and TG4 for SW4  that transfer the charges generated by each respective photodiode into the floating diffusion FD1 and as shown in Fig 1, left bottom part, the transfer transistors as structured to be spaced apart form each other. See [0024]).
As for claim 15, Ma teaches “further comprising: a reset transistor configured to initialize the floating diffusion region based on a reset signal” (Ma, Fig 1 top right side, shows a reset node 120, shared by each of the pixel clusters that includes a reset transistor 125 that resets along the floating diffusion region as for indirect reset. See [0024; 0029]).
As for claim 16, Ma teaches “wherein: the reset transistor is disposed adjacent to the conversion gain capacitor and is coupled to the gate through a conductive line” (Ma, Fig 1, top right side, shows the reset transistor positioned adjacent to DCG 129 and it is understood as it to be coupled to the DCG 129 via a conductive line as to allow for multiple conversion gains to be applied with respect to a given photocharge transfer and pixel read out. See [0029; 0030]).

Allowable Subject Matter
9.	Claims 7 – 8 and 17 – 18 are objected as for including allowable subject matter, but they are dependent on a rejected claim; however, they would be allowable if modified into independent form.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. P. Kwag, US 2022/0102401 A1 – it has the same assignee and a different inventor. It teaches an image sensing device comprising: a first subpixel block including a first floating diffusion region and a plurality of unit pixels sharing the first floating diffusion region; a second subpixel block including a second floating diffusion region and a plurality of unit pixels sharing the second floating diffusion region, the second floating diffusion region being coupled to the first floating diffusion region; a first conversion gain transistor including a first impurity region coupled to the first and second floating diffusion regions and a second impurity region coupled to a first conversion gain capacitor; and a second conversion gain transistor including a third impurity region coupled to the second impurity region of the first conversion gain transistor and a fourth impurity region coupled to a second conversion gain capacitor.
2. J. You et al., US 2018/0204297 A1 – it teaches an image sensor comprising: a substrate comprising a first region, a second region disposed adjacent to the first region in a first direction, a third region disposed adjacent to the first region in a second direction that intersects the first direction, and a fourth region disposed adjacent to the second region in the second direction and disposed adjacent to the third region in the first direction; a first microlens disposed to overlap the first and second regions in a plan view; a first photoelectric conversion element disposed in a first pixel region of the first region; a second photoelectric conversion element disposed in a second pixel region of the second region, the first microlens at least partially overlapping both the first photoelectric conversion element and the second photoelectric conversion element in the plan view; a second microlens disposed to overlap the third and fourth regions in the plan view; a third photoelectric conversion element disposed in a third pixel region of the third region; a fourth photoelectric conversion element disposed in a fourth pixel region of the fourth region, the second microlens at least partially overlapping both the third photoelectric conversion element and the fourth photoelectric conversion element in the plan view; first, second, third and fourth transfer gates configured to control transfer of first, second, third and fourth signals provided by the first, second, third and fourth photoelectric conversion elements, respectively; a floating diffusion region configured to receive any one of the first, second, third and fourth signals; and first, second and third pixel transistors configured to perform different functions from each other, each of the first, second and third pixel transistors being disposed in at least one of first, second, third and fourth pixel regions, the first, second, third and fourth pixel regions being disposed in the first, second, third and fourth regions, respectively, and the first, second, third and fourth pixel regions being different from the first, second, third and fourth pixel regions, respectively, wherein the first pixel transistor comprises a plurality of first pixel transistors.
3. H. Komori et al., US 2014/0078368 A1 – it teaches an image sensor pixel circuitry, comprising: a first floating diffusion region; a second floating diffusion region; and first and second control transistors coupled in series between the first and second floating diffusion regions, wherein the first control transistor has a first source-drain terminal that is coupled to the first floating diffusion region and a second source-drain terminal that is coupled to an intermediate node, and wherein the second control transistor has a first source-drain terminal that is coupled to the second floating diffusion region and a second source-drain terminal that is coupled to the intermediate node; and a reset transistor having a first source-drain terminal that is coupled to the intermediate node and a second source-drain terminal at which a reset voltage is applied and, further comprising: a first plurality of photosensitive elements coupled to the first floating diffusion region; and a second plurality of photosensitive elements coupled to the second floating diffusion region.
4. M. Oh, US 2019/0215471 A1 – it teaches an image sensor pixel that is configured to generate image signals in response to light, the image sensor pixel comprising: a first photosensitive region that is configured to generate charge in response to the light; a second photosensitive region that is configured to generate charge in response to the light; a floating diffusion region that is configured to generate charge in response to the light, wherein the floating diffusion region is coupled to the first photosensitive region and the second photosensitive region and wherein the first photosensitive region and the second photosensitive region are symmetric about the floating diffusion region; and a semiconductor substrate having opposing first and second surfaces, wherein the first and second photosensitive regions and the floating diffusion region extend from the first surface to the second surface.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697